DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is a Non-Final Action in response to the communication filed on 12/16/2021.Claims 1, 4, 7-12, and 17-20 are currently pending, and have been considered below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2021 has been entered.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4, 7-12, and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Regarding Claim 1, this claim is to a statutory category at Step 1 because it recites “A method” comprising a series of steps, which is a process.

The claim recites a judicial exception at Step 2A Prong 1 because it recites an abstract idea.  The abstract idea is described by the limitations:
A method, comprising;
identifying a target farmer having a farm producing a crop, wherein the target farmer is located in the same geographical region as a plurality of other farmers each of whom has a farm producing the crop;
receiving, from the target farmer, at least one target farmer input related to at least one of: (i) a growing condition of the crop corresponding to the farm of the target farmer and (ii) a characteristic of the crop produced by the target farmer;
receiving, from each of the plurality of other farmers, additional input related to at least one of (i) a growing condition of the crop corresponding to the farm of the other farmer and (ii) a characteristic of the crop produced by the other farmer;
receiving, from a secondary source, secondary input related to at least one: (i) a growing condition of the crop corresponding to at least one of the farm of the target farmer and the farm of the other farmer and (ii) a characteristic of the crop produced by at least one of the target farmer and the other farmer;
identifying a source of input of the additional input and of the secondary input, wherein the identifying comprises identifying an accuracy of the additional input and of the secondary input based upon the source of input;
validating the at least one target farmer input by comparing it to the additional inputs from the plurality of other farmers and the secondary input…, to compare the at least one target farmer input to (i) crowdsourced input and (ii) secondary source input, wherein the secondary source input comprises at least one of: (i) ground truth data and (ii) remote sensed data, wherein each of the inputs is weighted based upon the identified source of input and the accuracy corresponding to each of the identified source of inputs, wherein the identified source inputs are maintained on a rating scale based upon a determined accuracy of the source, wherein a source of input of the secondary source is weighted higher than a source of input of the additional input…;
generating, from the validation, a reliability score for the target farmer by performing at least one of: (i) increasing the reliability score when the at least one target farmer input matches at least a majority of the at least one other farmer inputs and (ii) decreasing the reliability score when the at least one target farmer input does not match at least a majority of the at least one other farmer inputs, wherein the reliability score for the target farmer is continually updated based upon inputs (i) received from and (ii) validated for the target farmer; and
producing, from the reliability score, a ranking for the target farmer with respect to the plurality of other farmers.

The claim as a whole recites a process of collecting and analyzing information, where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, which amounts to a mental process.  For instance, the “identifying” limitations describe the mental process of observation, where the steps may be carried out by a human user thinking about received information and mentally identifying certain data sources and their respective accuracies.  Further, the “validating,” “generating,” and “producing” limitations describe the mental process(es) of evaluation, judgment, and/or opinion.  Apart from the requirement to incorporate certain machine-learning elements, which are discussed below, the recited steps can be performed mentally, with or without the use of pen and paper for visual data comparison and performance of calculations.  The “receiving” steps are recited at a high level of generality such that they merely amount to “collecting information.”  For example, the claim does not specify any unique sources of input or types of data to be manipulated.  Although the claim indicates that the information is associated with growing conditions and/or characteristics of farmers’ crops, limiting the content of information in this manner is not enough to distinguish the recited concepts from ordinary mental processes.  Claims to mere data collection for comparison or other analysis, even where the data is limited to a particular content, has been recognized by the courts as an abstract mental process.  See MPEP 2106.04(a)(2)(III).
Claims are also directed to certain methods of organizing human activity based on commercial and legal interactions (i.e., validating data regarding business relations between farmer and many other stakeholders (see para. 0001)), and managing personal behavior and interactions between people (i.e., following rules and instructions to produce ranking for a farmer).
The claim therefore recites a judicial exception.

wherein the validating comprises utilizing a validation machine-learning model, wherein the validation machine-learning model is trained using historical farmer inputs and inputs received from secondary sources… and wherein the validation machine-learning model is continuously updated utilizing new inputs

Considered both individually and as an ordered combination, the additional elements fail to integrate the recited abstract idea into a practical application because they do not describe, for example: an improvement in the functioning of a computer, or an improvement to other technology or technical field, as discussed in MPEP 2106.04(d)(1) and 2106.05(a); applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, as discussed in MPEP 2106.04(d)(2); implementing a judicial exception with, or using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, as discussed in MPEP 2106.05(b); effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c); or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e).
The identified additional elements recite basic features of machine learning technology incorporated at a high level of generality and amount to mere instructions to apply the exception.  Oxford’s A Dictionary of Computing, 6 ed., (published 2008) defines machine learning as “A branch of artificial intelligence concerned with the construction of programs that learn from experience,” where learning includes some form of training based on historical data and may take many forms, such as “continuous improvement as new data arrives.”  Considered as a whole, the claim merely recites the concept of “validating” information, which is an abstract mental process as discussed above, and attaches general e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application.  Additionally or alternatively, the identified additional elements amount to generally linking the use of the exception to a particular technological environment for substantially the same reasons, which cannot integrate a judicial exception into a practical application.  See MPEP 2106.05(f) and (h).
Additionally, while limiting the content of information in this case is not enough to distinguish the recited concepts from ordinary mental processes, as discussed above with respect to Step 2A Prong 1, such features would not amount to anything more if evaluated as additional elements beyond the abstract idea of data collection and analysis.  For instance, merely limiting the abstract idea of collecting and analyzing information to data related to farmers is nothing more than an attempt to limit the use of the abstract idea to a particular field of use, which is not enough to integrate a judicial exception into a practical application.  See MPEP 2106.05(h).
The claim is therefore directed to a judicial exception.
The claim does not supply an inventive concept at Step 2B because the claim as a whole does not amount to significantly more than the judicial exception itself.
Considered both individually and as an ordered combination, the claim as a whole does not amount to significantly more than the recited abstract idea because it does not describe, for example: improvements to the functioning of a computer, as discussed in MPEP 2106.05(a); improvements to any other technology or technical field, as discussed in MPEP 2106.05(a); applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b); effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c); adding a specific 
As discussed above with respect to Step 2A Prong 2, the additional elements as a whole amount to nothing more than mere instructions to apply the exception and/or generally linking the exception to a particular technological environment or field of use.  The same analysis applies here, as mere instructions to apply an exception and/or generally linking the use of an exception to a particular technological environment is not enough to provide an inventive concept.
The claim is therefore directed to a judicial exception without significantly more.

Regarding Claim 4, the recited limitations further narrow the content of information collected and analyzed, which is part of the identified abstract idea and/or fails to provide a practical application or an inventive concept same reasons as discussed for Claim 1.

Regarding Claims 7-9, the recited limitations further narrow the mental process of collecting and analyzing information and are part of the identified abstract idea.

Regarding Claim 10, the recited limitations describe a step of “generating the validation machine-learning model,” which is considered an additional element beyond the abstract idea.  However, these limitations are recited at a high level of generality fail to provide a practical application or an inventive concept for the same reasons as discussed for Claim 1.  For instance, as currently recited, a process of “generating” a machine learning model would be considered by those of ordinary skill to be synonymous with, or a result of, a process of “training” the machine learning model.  Therefore, like the machine learning 

Regarding Claims 11 and 12, these claims are directed to a statutory category at Step 1 because they recite “An apparatus” and “A computer program product,” respectively, which may each be considered a machine or manufacture.
The claim therefore falls within one of the four categories of statutory subject matter.
Apart from the “apparatus” and “computer program product” themselves, Claims 11 and 12 recite substantially the same limitations as recited in Claim 1, which amount to a judicial exception without significantly more as discussed above.  The addition of “an apparatus, comprising: at least one processor; and computer readable storage medium having computer readable program code embodied therewith and executable by the at least one processor” in Claim 11 and “a computer program product, comprising: computer readable storage medium having computer readable program code embodied therewith and executable by the at least one processor” in Claim 12, wherein the program code is executed to carry out the method steps in both cases, amounts to nothing more than mere instructions to apply the abstract idea on a computer, which fails to provide a practical application or an inventive concept.
The claim is therefore directed to a judicial exception without significantly more.

Regarding Claims 17-19, these claims recite substantially the limitations as recited in Claims 7-8 and 10, respectively.
These claims are therefore directed to a judicial exception without significantly more for the reasons discussed above.

Regarding Claim 20, this claim is to a statutory category at Step 1 because it recites “A method” comprising a series of steps, which is a process.
The claim therefore falls within one of the four categories of statutory subject matter.
The claim recites substantially the limitations as recited in Claim 1, which amount to a judicial exception without significantly more as discussed above.  This claim further adds a step of “identifying a geographical location comprising a plurality of farmers each having a farm producing a crop.”  This step amounts to a mental process for the same reasons as discussed for the “identifying” steps of Claim 1 and is thus part of the abstract idea of collecting and analyzing information. 
The claim is therefore directed to a judicial exception without significantly more.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 7-12, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0109614 A1 (published May 3, 2012, hereinafter “Lindores”) in view of WO 2015/139119 A1 (published September 24, 2015, hereinafter “McAllister”).
Regarding Claim 1, Lindores teaches:
A method, comprising;
identifying a target farmer having a farm producing a crop, wherein the target farmer is located in the same geographical region as a plurality of other farmers each of whom has a farm producing the crop (par. [0074]-[0075], Aggregating agent 760 accesses database 429 and filters the data (which comprises data from numerous users across a wide area) for information which is relevant to a particular user and or a particular field. Such filtering may be based on one or more parameters, such as soil type, crop type, applied products (e.g., herbicide, pesticide, fungicide, and/or fertilizer) seed type, crop maturity, weather, etc.; par. [0061], farming related information regarding multiple farms which are dispersed from one another over a wide area such as across one or more counties, states, countries, and/or continents.; i.e., system 750 “identifying” a farmer or other user associated with a particular field as the “target farmer” for evaluation);
receiving, from the target farmer, at least one target farmer input related to at least one of: (i) a growing condition of the crop corresponding to the farm of the target farmer and (ii) a characteristic of the crop produced by the target farmer (par. [0062] with reference to Fig. 7, Reporting agent(s) 710-1 can report user input data (such as by a farmer, agronomist, or other user) and/or report sensor data regarding a crop and/or field that may be provided by a sensor of or coupled with a mobile device 701. Some examples of sensor data which may be reported by a reporting agent 710-1 include, but are not limited to, one or more of: the moisture content of a harvested crop, the amount of crop harvested (e.g., being held in the grain tank of a harvester), the ;
receiving, from each of the plurality of other farmers, additional input related to at least one of (i) a growing condition of the crop corresponding to the farm of the other farmer and (ii) a characteristic of the crop produced by the other farmer (par. [0062]-[0065] with reference to Fig. 7, receiving farmer inputs, as applied above to “receiving, from the target farmer…”; par. [0061] with reference to Fig. 7, one or more reporting agents 710 (710-1 to 710-n) report farming related information regarding multiple farms; e.g., par. [0075]-[0076], adjacent fields owned by other farmers or fields in neighboring counties or states);
receiving, from a secondary source, secondary input related to at least one: (i) a growing condition of the crop corresponding to at least one of the farm of the target farmer and the farm of the other farmer and (ii) a characteristic of the crop produced by at least one of the target farmer and the other farmer (par. [0068]-[0069] with reference to Fig. 7, receiving input from public data sources 730 or private data sources 740 which collect and distribute data of interest to agricultural operations, e.g. private companies which distribute satellite imagery; e.g., par. [0073], public sources such as the Department of Agriculture, the National Weather Service; e.g., par. [0094], public data sources 730, private data sources 740, or other sources which are configured to detect, collect, or report topographical data; additionally or alternatively, par. [0066], one or more reporting agents 710-n; additionally or alternatively, par. [0062]-[0065] with reference to Fig. 7, receiving farmer inputs, as applied above to “receiving, from the target ;
identifying a source of input of the additional input and of the secondary input, wherein the identifying comprises identifying an accuracy of the additional input and of the secondary input based upon the source of input (par. [0057], Two measurement sources—ground and satellite sensors—measure the same quantity. One source provides absolute measurements while the other includes an unknown bias.; where, par. [0060], [0063], [0069], and [0073], inter alia, demonstrate that all of sources 710-1 to 710-n, 730, and 740 may comprise both aerial and ground-based sources; i.e., system 750 “identifying a source of input of the additional input and of the secondary input” as aerial or ground-based, including “identifying an accuracy of the additional input and of the secondary input” as absolute or including an unknown bias based on “the source of the input” having been identified as aerial or ground-based).
Lindores further describes, par. [0082]-[0085], calibrating the aerial data using the ground-based using, for example, par. [0057], a Kalman filter.  These teachings suggest “comparing [the at least one target farmer input] to the additional inputs from the plurality of other farmers and the secondary input,” but Lindores does not explicitly teach the recited limitations, “validating the at least one target farmer input…; generating, from the validation, a reliability score…; and producing, from the reliability score, a ranking…”
However, as applied above to “identifying a source…” and further apparent from the reference as a whole, Lindores is concerned with the accuracy and reliability of inputs provided by a plurality of data sources.  Similarly, McAllister discloses techniques for collecting and providing information to a network based on information validated in real-time by crowd sourcing and data metrics.
McAllister teaches:
validating the at least one target [user] input by comparing it to the additional inputs from the plurality of other [users] and the secondary input, wherein the validating comprises utilizing a validation machine-learning model to compare the at least one target [user] input to (i) crowdsourced input and (ii) secondary input, wherein the validation machine-learning model is trained using historical [user] inputs and inputs received from secondary sources (par. [0010], collecting and assessing the reliability of real-time data using data metrics and crowd-sourced consensus.; par. [000147], Over time, the server process may implement machine learning techniques, such as heuristic learning or cluster analysis, which inform the validity of an attribute or data by analyzing real-time contributed data… For example, the value of a submitted attribute may be compared to previous submissions in the same category over the same period of time.; par. [0014], each attribute has one or more instances, each instance has an Attribute Value, and each Attribute Value has a corresponding data source of a plurality of data sources; par. [0004], leverage dynamic data sources, such as their customer base, for information. Examples include news media providers, traffic or weather services and other purveyors of real-time data; where any particular user being evaluated by the system may be considered the “target [user],” any other users of the system may be considered “other [users],” and other sources such as traffic or weather services may be considered “secondary sources”; par. [000229], Confidence thresholds may be defined in part by checking the consistency of attributes with the 'current valid state' of an attribute or data item at that time… If an attribute is not consistent with the 'current valid state', its Confidence Factor may be discounted, or it may simply be discarded.; par. [00073], attributes contributed relating to a data item are additionally ranked based on the system's perceived confidence in the attribute value independent of user voting. The system confidence in a particular attribute pertaining to a data item may be determined by many factors including, but not limited to, the history of the attribute as it relates to the data item, the plurality of attributes of the same category pertaining to the same data item contributed within a time period, and so on; abstract, para. 00098-000104, regarding using crowdsourcing to validate (i.e., compare information) via data accessed by crowd source , and learns what information is accurate, wherein the secondary source input comprises at least one of: (i) ground truth data and (ii) remote sensed data (par. [000229], Confidence thresholds may be defined in part by checking the consistency of attributes with the 'current valid state' of an attribute or data item at that time… If an attribute is not consistent with the 'current valid state', its Confidence Factor may be discounted, or it may simply be discarded.; par. [00073], attributes contributed relating to a data item are additionally ranked based on the system's perceived confidence in the attribute value independent of user voting. The system confidence in a particular attribute pertaining to a data item may be determined by many factors including, but not limited to, the history of the attribute as it relates to the data item, the plurality of attributes of the same category pertaining to the same data item contributed within a time period, and so on.), wherein each of the inputs is weighted based upon the identified source of input and the accuracy corresponding to each of the identified source of inputs (par. [000148], The data source rank of a user may then influence the UpvoteWeight and DownVoteWeight variables Equation 1 above and serve to adjust the final Total Vote Score or Attribute Trust Score 540 of an attribute 510 or data item 500.; par. [00073]-[00074], attributes contributed relating to a data item are additionally ranked based on the system's perceived confidence in the attribute value independent of user voting… Attributes which are not consistent with the current perceived state of the data item may be ranked lower or removed from, or otherwise disabled for display in the data store.), wherein the identified source inputs are maintained on a rating scale based upon a determined accuracy of the source (para. 000210, 000218, and 000221, regarding scales used for trust and confidence scores and ratings), wherein a source of input of the secondary source is weighted higher than a source of input of the additional input (par. [000141], User trust-worthiness as determined by Source Ranking Service 270 can reflect the level of activity and/or quality of a user's contributions, with higher rankings reflecting high activity and high quality submissions.) and wherein the validation machine-learning model is continuously updated utilizing new inputs (par. [000224], Confidence Factor thresholds and most likely value may be adjusted continuously with time or recalculated for each submitted attribute; par. [000230], if a user continuously contributes attribute instances which are deemed to be low Confidence, this may impact his or her trust-worthiness score or ranking tier.);
generating, from the validation, a reliability score for the target [user] by performing at least one of: (i) increasing the reliability score when the at least one target [user] input matches at least a majority of the at least one other [user] inputs and (ii) decreasing the reliability score when the at least one target [user] input does not match at least a majority of the at least one other [user] inputs (par. [000132]-[000133], data sources and/or contributing users can themselves be ranked based on their contribution, or otherwise associated with a trust-worthiness based on their contribution; par. [000221]-[000224], thresholds defined by a Confidence Distribution may be dependent on the center ('most likely value') of the Distribution… the width of the Confidence Distribution and thus the confidence thresholds may be reduced if at a particular time many attribute instances are being submitted near to the current center of the Distribution. This would allow for confidence thresholds to be adjusted based purely on the number and variance of submitted attribute values, regardless of votes, which may represent another measure of crowd validation.; par. [000230], if a user continuously contributes attribute instances which are deemed to be low Confidence, this may impact his or her trust-worthiness score or ranking tier.), wherein the reliability score for the target [user] is continually updated based upon inputs (i) received from and (ii) validated for the target [user] (par. [00097]-[000100], validating, in real-time or substantially in real-time, the reliability of the gathered information.; par. [000224], Confidence Factor thresholds and most likely value may be adjusted continuously with time or recalculated for each submitted attribute.; where, par. [000221]-[000224], the trust-; and
producing, from the reliability score, a ranking for the target [user] with respect to the plurality of other [users] (par. [000148], data sources (including users) may be ranked by the Source Ranking Service 270. This service may employ a variety of factors to rank data sources including, but not limited to, trust-worthiness score, gamification points or ranking tier, voting history (if applicable), and so on.).
This known technique of McAllister is applicable to the method of Lindores because the references share characteristics and capabilities – namely, they are directed to improving the accuracy and reliability of real-time, multi-source data inputs.  While McAllister does not explicitly describe an application to “farmer” data sources, it recognizes, par. [00097], that “[t]he value of globally collected, constantly updated and validated data as new inputs for day to day or critical decisions is incalculable and its application to many industries and endeavours far-reaching.”  Since Lindores is focused on enhancing the accuracy and reliability of information gathered from a plurality of distributed sources for the purpose of making and/or coordinating business decisions, one of ordinary skill would have sought the teachings of McAllister to improve upon those set forth by Lindores.
It would have been obvious for a person having ordinary skill in the art before the effective filing date of invention to apply the technique of McAllister to the method of Lindores because doing so would have yielded predictable results and resulted in an improved system.  One of ordinary skill would have recognized that applying the validating, scoring, and ranking technique of McAllister to the crop data collection and analysis of Lindores would yield predictable results because the level of ordinary skill demonstrated by the references applied shows the ability to incorporate such data processing features into similar processes.  Further, applying the source validation technique of McAllister to the data collection and storage of Lindores would have been recognized by those of ordinary 

Regarding Claim 4, Lindores and McAllister teach the method of Claim 1 as discussed above.
Lindores further teaches:
wherein the at least one input from a secondary source comprises at least one input selected from the group consisting of: weather data, multi-spectral data, hyper-spectral data, soil moisture data, Normalized Difference Vegetation Index data, remote sensed data, and local sensed data (par. [0050], soil type, crop type, climate history, NDVI from various sources, etc.).


Regarding Claim 7, Lindores and McAllister teach the method of Claim 1 as discussed above.
McAllister further teaches:
updating the ground truth data with the at least one target farmer input if the target farmer has a reliability score greater than a predetermined threshold (par. [000222], thresholds defined by a Confidence Distribution may be dependent on the center ('most likely value') of the Distribution… For instance, the Confidence Distribution may be centered about a historical average of contributed values for that attribute category pertaining to a particular data item… if a new attribute is contributed and upvoted highly, this may 'pull' the average towards the value of this new contribution, so that the Confidence Distribution is centered nearer to that value when the next attribute is considered.; par. [00022], implement machine learning techniques to determine, for at least one of the one or more attributes, a system confidence value independent of voting, 
It would have been obvious for a person having ordinary skill in the art before the effective filing date of invention to further apply these known techniques of McAllister to the method of Lindores for the same reasons as discussed for Claim 1.

Regarding Claim 8, Lindores and McAllister teach the method of Claim 1 as discussed above.
McAllister further teaches:
producing a ranking for each of the plurality of other farmers with respect to (i) the other farmers of the plurality of farmers and (ii) the target farmer (par. [000148], as applied to “producing… a ranking…” in Claim 1).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of invention to further apply these known techniques of McAllister to the method of Lindores for the same reasons as discussed for Claim 1.

Regarding Claim 9, Lindores and McAllister teach the method of Claim 8 as discussed above.
McAllister further teaches:
comprising providing an overall ranking for the plurality of [users] and the target [user] to (i) each of the plurality of [users] and (ii) the target [users] (par. [000139]-[000141], Validation Service 250 can record each vote contributed by a user in relation to a displayed attribute or data item and calculate a total vote score for the attribute 510. This vote score may be stored with the attribute 510 in Data Item Data Store 220 and displayed to consumers.; where these features would be applied to the data sources of Lindores in the same way as discussed for Claim 1).


Regarding Claim 10, Lindores and McAllister teach the method of Claim 1 as discussed above.
McAllister further teaches:
wherein the validating comprises (i) generating the validation machine-learning model from the at least one target farmer inputs and the at least one other farmer inputs received over time (par. [000147], as applied to “validating the at least one target farmer input…” in Claim 1).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of invention to further apply these known techniques of McAllister to the method of Lindores for the same reasons as discussed for Claim 1.

Regarding Claim 11, Lindores teaches:
an apparatus, comprising:
at least one processor; and computer readable storage medium having computer readable program code embodied therewith and executable by the at least one processor (Fig. 8, computer system 750 comprising processor(s) 430 and memory component(s) 808, 810, and/or 812).
McAllister similarly teaches, par. [000295], computer-readable/useable medium that includes computer program code to enable one or more computer devices to implement each of the various process steps in a method, such as the server of Fig. 31.
Lindores and McAllister further teach the remaining limitations in the same way as applied to Claim 1, where incorporating the required system components of McAllister into the system of Lindores would require only ordinary skill in computer programming.

Regarding Claim 12, Lindores teaches:
a computer program product, comprising:
computer readable storage medium having computer readable program code embodied therewith and executable by at least one processor (Fig. 8, computer system 750 comprising processor(s) 430 and memory component(s) 808, 810, and/or 812).
McAllister similarly teaches, par. [000295], computer-readable/useable medium that includes computer program code to enable one or more computer devices to implement each of the various process steps in a method, such as the server of Fig. 31.
Lindores and McAllister further teach the remaining limitations in the same way as applied to Claim 1, where incorporating the required system components of McAllister into the system of Lindores would require only ordinary skill in computer programming.

Regarding Claims 17-19, Lindores and McAllister teach the product of Claim 12 as discussed above, and further teach the limitations of Claims 17-19 in the same way as applied to Claims 7-8 and 10, respectively.

Regarding Claim 20, Lindores and McAllister teach the recited method in the same way as applied to Claim 1, where Lindores further teaches:
identifying a geographical location comprising a plurality of farmers each having a farm producing a crop (par. 0050], All of the data sources 405 through 425, and other data not shown, are georeferenced. Each data point (soil type, crop type, climate history, NDVI from various sources, etc.) is associated with a location specified in latitude and longitude or any other convenient mapping coordinate system. The various data may be supplied at different spatial resolution. Climate data, for example, is likely to have lower spatial resolution than soil type.; e.g., par. [0075]-[0076], system 750 “identifying a .

Response to Arguments
Applicant’s arguments have been fully considered and found to be insufficient and unpersuasive to overcome all of the rejections in the most recent Office action. Details are provided below.

Arguments on claim objections:
Objections for claim 20 have been withdrawn based on applicant’s amendments to the claim.

Arguments on Rejections under 35 U.S.C. 101:
Applicants argued that the claims are not directed to abstract idea. Examiner respectfully disagrees.
Claims are directed to mental processes as explained in the rejection section. Further, now clarified in this Office action, Claims are also directed to certain methods of organizing human activity based on commercial and legal interactions (i.e., validating data regarding business relations between farmer and many other stakeholders (see para. 0001)), and managing personal behavior and interactions between people (i.e., following rules and instructions to produce ranking for a farmer). Note that, arguments relating to performing a claim function practically in human mind is irrelevant and moot for the certain methods of organizing human activity grouping.

Applicant’s argued that the claims are eligible based on various other reasons regarding practical application and/or significantly more. Examiner respectfully disagrees.


Arguments on Rejections under 35 U.S.C. 103:
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHMET YESILDAG whose telephone number is (571)272-3257. The examiner can normally be reached M-F 8:30 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEHMET YESILDAG/Primary Examiner, Art Unit 3624